Title: To James Madison from Elias Vanderhorst, 13 May 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						May 13th. 1802.
					
					The above is a Copy of my last of the 3d. Insta. ⅌ the arina, Via Philadelphia, since 

which I have not been honored with any of your favors. In some of my former Letters I 

mentioned, that from the great extent of Sea-Coast within my Consular District, I had found it 

necessary to appoint five different Agents to act for me at the Principal Ports  Vizt. Saml. Bonfill 

Esqr. for Exeter, Stephen Willcock Esqr.  for Bideford, Wm. Grove Esqr. for Swansea, Messrs. Wm. & 

Thomas Morris, for Carmathen, and Mr. Timothy Folger, for Milford, all of whom, being without 

the Laws of the U. S. of America to guide them in the execution of the duties of their office, are 

almost constantly applying to me by Letter, for instruction, on that ground, which not only 

gives each party much trouble, but subjects the Agents to frequent, and some times to serious 

mistakes. To remedy this evil I beg leave to submit to your consideration, whether it would not be 

proper for you to have five Sets of said Laws sent to me as soon as you conveniently can, in 

order that I may furnish each of them with a Set, & which indeed, appears to me highly, if not 

indispensably necessary, and I flatter my self you will not be of a different opinion, especially, 

as they cannot be had here.
					The Season here still continues favorable, for Agricultural Pursuits, though rather too dry 

at present.
					Enclosed is the last London Price Current, as well as Some of our latest News-Papers, 

to which please be referred for what is now passing on this Side of a Public nature. I have the Honor 

to remain with the greatest consideration, most truly, Sir, Your most obedt. & most Hle. 

Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
